                 1
                 2
                 3
                 4                                UNITED STATES DISTRICT COURT
                 5                                        DISTRICT OF NEVADA
                 6                                                   ***
                 7    DESIREE NELSON,                                       Case No. 2:16-CV-2402 JCM (CWH)
                 8                                          Plaintiff(s),                   ORDER
                 9           v.
               10     NANCY A. BERRYHILL,
               11                                         Defendant(s).
               12
               13            Presently before the court is Magistrate Judge Hoffman’s report and recommendation
               14     (“R&R”) in the matter of Nelson v. Colvin, case number 2:16-cv-02402-JCM-CWH. (ECF No.
               15     29). No objections have been filed, and the deadline for doing so has passed.
               16            Also before the court is plaintiff Desiree Nelson’s (“plaintiff”) motion to remand to
               17     Social Security Administration. (ECF No. 20). Defendant Carolyn W. Colvin (“defendant”)
               18     filed a response (ECF No. 25) to which plaintiff replied. (ECF No. 28).
               19            Also before the court is defendant’s countermotion to affirm. (ECF No. 24). Plaintiff has
               20     not filed a response, and the time to do so has passed.
               21            Magistrate Judge Hoffman recommends that plaintiff’s motion to remand be denied, as
               22     the ALJ set forth valid reasons, supported by clear and convincing evidence, to arrive at his
               23     decision.   (ECF No. 29).     Accordingly, Magistrate Judge Hoffman also recommends that
               24     defendant’s countermotion to affirm be granted. Id.
               25            This court “may accept, reject, or modify, in whole or in part, the findings or
               26     recommendations made by the magistrate.” 28 U.S.C. § 636(b)(1). Where a party timely objects
               27     to a magistrate judge’s report and recommendation, then the court is required to “make a de novo
               28

James C. Mahan
U.S. District Judge
                1     determination of those portions of the [report and recommendation] to which objection is made.”
                2     28 U.S.C. § 636(b)(1).
                3             Where a party fails to object, however, the court is not required to conduct “any review at
                4     all . . . of any issue that is not the subject of an objection.” Thomas v. Arn, 474 U.S. 140, 149
                5     (1985). Indeed, the Ninth Circuit has recognized that a district court is not required to review a
                6     magistrate judge’s report and recommendation where no objections have been filed. See United
                7     States v. Reyna-Tapia, 328 F.3d 1114 (9th Cir. 2003) (disregarding the standard of review
                8     employed by the district court when reviewing a report and recommendation to which no
                9     objections were made).
              10              Nevertheless, this court conducted a de novo review to determine whether to adopt the
              11      recommendation of the magistrate judge. Upon reviewing the recommendation and attendant
              12      circumstances, this court finds good cause appears to adopt the magistrate judge’s findings in
              13      full.
              14              Accordingly,
              15              IT IS HEREBY ORDERED, ADJUDGED, and DECREED that Magistrate Judge
              16      Hoffman’s report and recommendation (ECF No. 29) are ADOPTED in their entirety.
              17              IT IS FURTHER ORDERED that plaintiff’s motion to remand to social security
              18      administration (ECF No. 20) be, and the same hereby is, DENIED.
              19              IT IS FURTHER ORDERED that defendant’s motion to affirm (ECF No. 24) be, and the
              20      same hereby is, GRANTED.
              21              The clerk is instructed to enter judgment accordingly and close the case.
              22              DATED March 13, 2019.
              23                                                   __________________________________________
                                                                   UNITED STATES DISTRICT JUDGE
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                                  -2-
